Name: 80/1053/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the fresh fruit and vegetables sector in North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105380/1053/EEC: Commission Decision of 28 October 1980 on the approval of a programme for the fresh fruit and vegetables sector in North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 308 , 19/11/1980 P. 0013****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 ON THE APPROVAL OF A PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN NORTH RHINE-WESTPHALIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1053/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 MARCH 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN NORTH RHINE-WESTPHALIA ; WHEREAS THE PROGRAMME CONCERNS THE CREATION , EXPANSION AND RATIONALIZATION OF FACILITIES FOR THE RECEPTION , STORAGE , PROCESSING , PACKAGING AND SALE OF FRESH FRUIT AND VGETABLES BY AGRICULTURAL COOPERATIVES AND FIRMS OF WHOLESALERS WITH THE AIM OF ENSURING FOR THE PRODUCERS CONCERNED SECURE SALES OUTLETS FOR THEIR PRODUCTS AND THUS ALLOW THEM TO SHARE IN THE GENERAL ECONOMIC DEVELOPMENT ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE FRESH FRUIT AND VEGETABLE SECTOR IN NORTH RHINE-WESTPHALIA ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE FRESH FRUIT AND VEGETABLES SECTOR IN NORTH RHINE-WESTPHALIA WHICH WAS FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 17 MARCH 1980 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT